Citation Nr: 0533553	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased (compensable) initial disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This case came to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that granted service connection for 
bilateral hearing loss and assigned a zero percent, or 
noncompensable, evaluation.  

In September 2004, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  

The appeal was REMANDED by the Board in December 2004 for 
additional development.  The requested development has been 
accomplished.  


FINDING OF FACT

The veteran's hearing loss is manifested by puretone 
threshold averages of 36 decibels for the right ear and 55 
decibels for the left ear, with speech recognition ability of 
92 percent for the right ear and 68 percent for the left ear, 
resulting in Level "I" hearing for the right ear and Level 
"V" hearing for the left ear. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected bilateral hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in February 2005.  The veteran was told of 
the requirements to successfully establish entitlement to a 
higher rating, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim, including that in his possession, to the RO.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran's claim was initially adjudicated by the RO in 
September 2003.  Adequate VCAA notice was not provided to the 
veteran prior to initial adjudication of his claim.  However, 
any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the veteran responded to the 
notice letter stating that he had nothing new to add.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  Again, the veteran has stated that he has 
nothing new to add.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in 2003 and 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Higher rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2005).  

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
hearing loss.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The Court has observed that in the latter 
instance, evidence of the present level of the disability is 
of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  Accordingly, 
the evidence pertaining to an original evaluation might 
require the issuance of separate, or "staged," evaluations of 
the disability based on the facts shown to exist during the 
separate periods of time.  Id. 

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2005), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2005).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2005).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

In conjunction with his claim for service connection, the 
veteran was afforded a VA audiological evaluation in July 
2003.  Pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
60
30
35
40
45
LEFT
60
40
45
65
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 percent in the left ear.  
The average pure tone threshold for the right ear was 38 
decibels and for the left ear was 58 decibels.

Also of record is an October 2002 audiogram from Beltone New 
England.  However, these audiometric evaluations are 
uninterpreted and cannot be used in rating the veteran's 
hearing loss.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).

In September 2004, the veteran testified at a hearing before 
the Board.  He stated that without hearing aids, he had 
difficulty hearing the television.  He also reported 
difficulty hearing people speaking when there was background 
noise.  He had problems hearing in social situations.  He 
used to work for the phone company, but retired 10 years ago.  

More recently, the veteran was afforded a VA audiological 
evaluation in April 2005.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
30
35
35
45
LEFT
60
45
40
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.  
The average pure tone threshold for the right ear was 36.25 
decibels and for the left ear was 55 decibels.




The results of the VA audiograms conducted in 2003 and 2005 
showed that the veteran's hearing loss is properly evaluated 
as zero percent disabling (noncompensable).  With respect to 
the 2003 audiogram, based on a 90 percent speech recognition 
score and a 38 decibel puretone threshold average, Table VI 
indicates a designation of Level "II" for the right ear.  
Based on a 92 percent speech recognition score and a 58 
decibel puretone threshold average, Table VI indicates a 
designation of Level "II" for the left ear.  When applied 
to Table VII, the numeric designations of "II" for both 
ears translate to a zero percent evaluation.  With respect to 
the 2005 audiogram, based on a 92 percent speech recognition 
score and a 36 decibel puretone threshold average, Table VI 
indicates a designation of Level "I" for the right ear.  
Based on a 68 percent speech recognition score and a 55 
decibel puretone threshold average, Table VI indicates a 
designation of Level "V" for the left ear.  When applied to 
Table VII, the numeric designations of "I" for the right 
ear and "V" for the left ear translate to a zero percent 
evaluation.  Therefore, the veteran's service-connected 
hearing loss is properly assigned a noncompensable disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII (2005).

Neither of the provisions under 38 C.F.R. § 4.86 would result 
in a higher rating.  The audiometric results in 2003 and 2005 
did not show puretone thresholds of 55 decibels or greater in 
each of the four specified frequencies for either ear; or 
puretone thresholds of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz for either ear.  See 
38 C.F.R. § 4.86.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the 
Board sympathizes with the veteran's difficulties due to his 
hearing loss, the Board is constrained to abide by VA 
regulations.  In light of the above, the Board finds that the 
preponderance of the evidence is against his claim for a 
compensable disability rating for his bilateral hearing loss.  
The assigned zero percent disability rating is appropriate 
based on the audiometric results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


